Citation Nr: 0432312	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  97-10 292A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a cognitive disorder, NOS, previously 
diagnosed as post-concussive syndrome, status post closed 
head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a physician


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran served on active duty from May 1992 to March 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO), 
of the Department of Veterans Affairs (VA).  Since that 
action, the veteran has relocated and his claims folder has 
been transferred to the St. Petersburg, Florida, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

Upon review of the evidentiary record, the Board notes that 
service connection was granted for residuals of head trauma 
in an October 1996 rating decision.  A 10 percent disability 
rating was assigned.  The rating criteria used were 38 C.F.R. 
Part 4, Diagnostic Codes 8045 and 9304 (1995).  The veteran 
was notified of this decision and he has appealed to the 
Board for review.

During the pendency of this appeal, the rating criteria used 
to evaluate psychiatric disorders (Diagnostic Code 9304) were 
amended and changed.  This occurred in November 1996.  A 
review of the statement of the case (SOC), issued in March 
1997, to the veteran after he filed his notice of 
disagreement, indicates that the veteran's disability was 
evaluated in accordance with the rating criteria that went 
into effect after November 1996.  There is no indication that 
the old criteria were considered in the adjudication of the 
veteran's claim or that he was ever informed of that 
criteria.  A review the supplemental statements of the case 
(SSOCs) issued in March 2000, October 2003, and May 2004 
shows that only the new criteria has been used to evaluate 
the veteran's claim.  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  In this instance, the 
RO must apply both sets of criteria (old and new) to the 
veteran's claim and must inform him of such action.  Hence, 
the claim must be returned to the RO for additional 
processing.  See also VAOPGCPREC 7-2003.

Additionally, a review of the veteran's medical records from 
January 1996 to March 2004 show a wide variance in the 
diagnoses given to the veteran.  For example, he was 
initially diagnosed as not suffering from residuals of a 
closed-head injury (January 1996).  However, he has also been 
diagnosed as suffering from organic brain syndrome with 
psychosis (December 1999), a cognitive disorder (April 2001), 
organic brain syndrome with depression (August 2003), and 
organic brain syndrome with psychosis (March 2004).  When a 
Global Assessment of Functioning (GAF) score has been 
assigned, it has ranged from "no score given" to 45 or 50.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
requires the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  VA also has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

VA also has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The Board finds that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), it is the 
Board's opinion that such an examination should be afforded 
the veteran before an appellate decision on the merits of his 
claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must inform the appellant: (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to an evaluation 
greater than 10 percent for his service-
connected residuals of head trauma 
pursuant to the old and new criteria for 
psychiatric disorders; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issue on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for his residuals of 
head trauma since April 2004 and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified regarding the issue on appeal.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, 
pursuant to 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002); and Charles v. 
Principi, 16 Vet. App. 370 (2002).

3.  Following completion of the above, 
the RO should schedule the veteran for a 
VA psychiatric examination.  If possible, 
the examination should be conducted by a 
psychiatrist who has not previously seen 
or treated the veteran.  All indicated 
diagnostic tests should be accomplished, 
and all clinical tests should be recorded 
in detail.  The claims folder must be 
provided to the examiner for review prior 
to the examination.  

The examiner should specifically note the 
symptoms and manifestations produced by 
the veteran's service-connected residuals 
of head trauma, and any other psychiatric 
disorder that is found.  The examiner 
should comment on whether the veteran's 
psychiatric disorder prevents him from 
being employed, and a GAF score should be 
assigned to the disorder.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past GAF scores given.  The 
examiner should comment on whether the 
veteran now suffers from organic brain 
syndrome and, if so, whether this 
condition is the result of the veteran's 
service-connected residuals of head 
trauma.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an initial rating 
in excess of 10 percent for the residuals 
of head trauma, specifically considering 
the criteria, both old and new, listed in 
the VA Schedule for Rating Disabilities 
for dementia due to head trauma.  In 
addition, the RO should take into 
consideration the holdings in Fenderson 
v. West, 12 Vet. App. 119 (1999) and 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  Furthermore, the 
RO's consideration of referring the 
service-connected head trauma claim for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

6.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


